Title: From George Washington to Colonel Thomas Clark, 29 September 1779
From: Washington, George
To: Clark, Thomas


        
          Sir
          Hd Qrs [West Point] Sepr 29th 1779
        
        Congress have directed that the two Carolina Regiments should march to the Southward—You will therefore immediately put yourself in readiness to move—The Qr Master will have directions to

supply you with waggons and The Commissary to make an arrangement of provisions on the route. When you are ready you will receive further directions for your march. The sooner this is the case the better, and you will give notice at Head Qrs. I am Sir Your most obed. servant
        
          G.W.
        
        
          You will be pleased to conceal the object of your destination.
        
      